DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/22/2022 has been entered.

Response to Amendment
Claims 1-15 are cancelled. Claim 16 is amended. Claims 23-24 are withdrawn. Claims 16-22 are presently considered.
Specification
The use of the term Pax (page 7, line 33), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 16, the preamble requires “a… process for manufacturing a heat but not burn tobacco product” (lines 1-2). This limitation is considered to not limit the claim since the body of the claim sets forth all limitations of the claimed reconstituted tobacco whereas the preamble recites only the intended use of the tobacco material. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. Therefore, for the purposes of this Office action, the limitation will not be given patentable weight.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Zuchuat (US 10,791,756) and Mua (US 7,428,905).

Regarding claim 16, Liu discloses a process of producing a tobacco sheet by a papermaking (abstract) in which tobacco stem is prepared by threshing tobacco (column 2, lines 33-36). The tobacco stem includes leaf veins, which are considered to meet the claim limitation of ribs. The tobacco stem is extracted at 30-60 °C (column 3, lines 27-31) using water (column 3, lines 32-39) and the tobacco leaves are extracted separately using water (column 3, lines 40-44). The extracted tobacco fibers are then concentrated and formed into a sheet (abstract) by a papermaker machine (column 3, lines 45-58). The tobacco stem extract is abnegated (column 3, lines 18-26), indicating that only the tobacco leaf extract is used in that phase of the process, and then added back into the sheet (column 3, lines 4-17). This extract is considered to meet the claim limitation of corresponding since the extract is created by movement of components from the tobacco into the extraction liquid. Any extraction operation necessarily means that the extraction solvent (in this case, water) must have a corresponding amount of every soluble component. Liu does not explicitly disclose (a) the weight of tobacco fibers in the sheet (b) adding the extract and a humectant at a specific concentration.
Regarding (a), Zuchuat teaches a reconstituted tobacco sheet (column 5, lines 66-67) having tobacco stem or stalk fibers that make up 40 to 50% dry weight of the sheet resulting in a sheet having higher tensile strength (column 6, lines 1-21). In one example, this sheet has a content of 57% dry weight lamina dust and 43% dry weight refined stem fibers (column 11, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco fibers forming a sheet of Liu with the tobacco fiber weight of Zuchuat. One would have been motivated to do so since Zuchuat teaches that higher tobacco fiber weights produce tobacco sheets with increased tensile strength.
Regarding (b), Mua teaches a smokeable filler having a tobacco containing material (abstract) made into a sheet using a papermaking process (column 2, lines 38-63). Humectant is added to the sheet at 12.5% dry weight (column 3, lines 21-48) and a tobacco extract material makes up from about 10% to about 20% of the sheet on a dry weight basis (column 3, lines 54-67, column 4, lines 1-11, figure 2, reference numeral 101), within the range of 10%-35% by weight of dry matter. It is evident that the tobacco extract is soluble since Mua teaches that the extraction occurs in water (column 2, lines 38-63). Mua additionally teaches that this material produces a filler material with reduced Hoffman Analyte delivery (column 1, lines 26-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet of Liu with the sheet containing filler and tobacco of Mua. One would have been motivated to do so since Mua teaches a sheet with reduced Hoffman Analyte delivery.

Regarding claim 17, Liu discloses that the tobacco stem is extracted at 70 °C and the leaf scrap is extracted at 30 °C (column 9, lines 16-36).

Regarding claim 18, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that the sheet is threshed and packed (column 9, lines 16-36). Modified Liu does not explicitly teach cutting the reconstituted tobacco into sheets.
Mua teaches a method of making a smokeable sheet in which the sheet is cut to be blended into a smoking article (column 3, lines 21-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing of modified Liu with the cutting of Mua. One would have been motivated to do so since Mua teaches cutting a sheet to add it to a cigarette.

Regarding claim 21, Liu discloses that the tobacco is formed into the shape of a sheet (column 9, lines 37-40).

Regarding claim 22, Mua teaches that the humectant is glycerol (column 4, lines 12-24).

Claims 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Fan (CN 104872810, machine translation relied upon) and Mua (US 7,428,905).

Regarding claim 16, Liu discloses a process of producing a tobacco sheet by a papermaking (abstract) in which tobacco stem is prepared by threshing tobacco (column 2, lines 33-36). The tobacco stem includes leaf veins, which are considered to meet the claim limitation of ribs. The tobacco stem is extracted at 30-60 °C (column 3, lines 27-31) using water (column 3, lines 32-39) and the tobacco leaves are extracted separately using water (column 3, lines 40-44). The extracted tobacco fibers are then concentrated and formed into a sheet (abstract) by a papermaker machine (column 3, lines 45-58). The tobacco stem extract is abnegated (column 3, lines 18-26), indicating that only the tobacco leaf extract is used in that phase of the process, and then added back into the sheet (column 3, lines 4-17). It is evident that some amount of each component of the tobacco that is soluble in water would migrate into the extraction solvent during the extract process since a concentration gradient exists immediately upon contacting the tobacco with the extraction solvent. Any extraction operation necessarily means that the extraction solvent (in this case, water) must have a corresponding amount of every soluble component. Liu does not explicitly disclose (a) the weight of tobacco fibers in the sheet (b) adding the extract and a humectant at a specific concentration.
Regarding (a), Fan teaches a pulp method to prepare reconstituted tobacco [0008] in the form of leaves [0009] having a 5-30% mass content of tobacco stem fibers [0021] to increase the tensile strength of the reconstituted tobacco. It is evident that the manufactured tobacco leaves are in the form of a sheet since leaves extends in a plane.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the extracted tobacco fibers of Liu with the tobacco fiber concentration of Fan. One would have been motivated to do so since Fan teaches tobacco leaves that have high tensile strength due to tobacco fibers. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).
Regarding (b), Mua teaches a smokeable filler having a tobacco containing material (abstract) made into a sheet using a papermaking process (column 2, lines 38-63). Humectant is added to the sheet at 12.5% dry weight (column 3, lines 21-48) and a tobacco extract material makes up from about 10% to about 20% of the sheet (column 3, lines 54-67, column 4, lines 1-11, figure 2, reference numeral 101), within the range of 10%-35% by weight of dry matter even when adjusted for the potential weight of water in the extract. It is evident that the tobacco extract is soluble since Mua teaches that the extraction occurs in water (column 2, lines 38-63). Mua additionally teaches that this material produces a filler material with reduced Hoffman Analyte delivery (column 1, lines 26-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet of Liu with the sheet containing filler and tobacco of Mua. One would have been motivated to do so since Mua teaches a sheet with reduced Hoffman Analyte delivery.

Regarding claim 17, Liu discloses that the tobacco stem is extracted at 70 °C and the leaf scrap is extracted at 30 °C (column 9, lines 16-36).

Regarding claim 18, modified Liu teaches all the claim limitations as set forth above. Liu additionally discloses that the sheet is threshed and packed (column 9, lines 16-36). Modified Liu does not explicitly teach cutting the reconstituted tobacco into sheets.
Mua teaches a method of making a smokeable sheet in which the sheet is cut to be blended into a smoking article (column 3, lines 21-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing of modified Liu with the cutting of Mua. One would have been motivated to do so since Mua teaches cutting a sheet to add it to a cigarette.

Regarding claim 21, Liu discloses that the tobacco is formed into the shape of a sheet (column 9, lines 37-40).

Regarding claim 22, Mua teaches that the humectant is glycerol (column 4, lines 12-24).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Zuchuat (US 10,791,756) and Zuchuat (US 10,791,756) as applied to claim 18 above, and further in view of Frankenburg (US 2,592,554).

Regarding claim 19, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach the sheet made by assembling several layers together.
Frankenburg teaches a method of forming a tobacco sheet that is coherent and self supporting (column 1, lines 27-43) made up a laminate of two superficial tobacco layers bound together by a glass fiber mat (column 5, lines 28-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet of modified Liu with the layers of Frankenburg. One would have been motivated to do so since Frankenburg teaches a tobacco sheet that is self supporting due to its laminate structure.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Fan (CN 104872810, machine translation relied upon) and Mua (US 7,428,905) as applied to claim 18 above, and further in view of Frankenburg (US 2,592,554).

Regarding claim 19, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach the sheet made by assembling several layers together.
Frankenburg teaches a method of forming a tobacco sheet that is coherent and self supporting (column 1, lines 27-43) made up a laminate of two superficial tobacco layers bound together by a glass fiber mat (column 5, lines 28-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet of modified Liu with the layers of Frankenburg. One would have been motivated to do so since Frankenburg teaches a tobacco sheet that is self supporting due to its laminate structure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Zuchuat (US 10,791,756) and Mua (US 7,428,905) as applied to claim 18 above, and further in view of Pearce (US 2,626,612).

Regarding claim 20, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach rolling the tobacco.
Pearce teaches forming a tobacco sheet material (title) and subsequently rolled into a reel or otherwise packed (column 3, lines 45-62, figure 3, reference numeral 32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rolling of Pearce for the packing of Liu. One would have been motivated to do so since Pearce teaches that sheet tobacco can be either rolled or packed. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,007,637) in view of Fan (CN 104872810, machine translation relied upon) and Mua (US 7,428,905) as applied to claim 18 above, and further in view of Pearce (US 2,626,612).

Regarding claim 20, modified Liu teaches all the claim limitations as set forth above. Modified Liu does not explicitly teach rolling the tobacco.
Pearce teaches forming a tobacco sheet material (title) and subsequently rolled into a reel or otherwise packed (column 3, lines 45-62, figure 3, reference numeral 32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rolling of Pearce for the packing of Liu. One would have been motivated to do so since Pearce teaches that sheet tobacco can be either rolled or packed. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the limitation of the claimed product being a heat not burn tobacco product is by itself patentable, (b) that the cited references do not teach the claimed lamina content, (c) that modified Liu does not teach a papermaking process, (d) that Mua does not teach a tobacco aqueous soluble fraction representing between 10% and 35% by weight of the dry matter of the reconstituted tobacco, but rather only that an extraction in water occurs, and (e) that a tobacco aqueous soluble fraction of a dry weight of 10% and 35% is critical.
Regarding (a), applicant correctly indicates that Liu discloses a tobacco sheet that is designed to combust, and that applicant’s specification discloses certain advantages of heat not burn products compared to traditional smoking products. While it may be proper rely on limitations in the preamble to gain an understanding of what inventors actually invented and intended to encompass by the claimed invention (see Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 886 F.2d 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989)), these limitations are required to be shown to be patentably significant during prosecution to provide a limitation to limit the scope of the claims (see Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 808-809, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002)). This requires showing that the limitation results in a manipulative difference between the claimed invention and the prior art (see In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)). In this case applicant makes no effort to show that heat but not burn products must have a different structure, process of manufacture, or composition from modified Liu. If the product of modified Liu were heated in the same manner as applicant’s heat but not burn product, would it not heat but not burn as well? The structures and compositions of the two products appear to be very similar. Applicant’s arguments are therefore unpersuasive.
Regarding (b), applicant’s arguments do not address the teachings of Zuchuat of a reconstituted tobacco having 57% lamina dust as set forth above.
Regarding (c), Liu discloses that the tobacco sheet is made by a papermaking process (abstract).
Regarding (d), Mua teaches a smokable filler material (abstract) having a tobacco extract material that makes up from about 10% to about 20% of a sheet on a dry weight basis (column 3, lines 54-67, column 4, lines 1-11, figure 2, reference numeral 101), within the range of 10%-35% by weight of dry matter. One of ordinary skill in the art would recognize that this an explicit teaching of the reference and not a reference as applicant assumes.
Regarding (e), while a tobacco aqueous soluble fraction of a dry weight of 10% and 35% may indeed be critical, applicant’s arguments are irrelevant since the range of Mua falls completely within the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747